Citation Nr: 1619598	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946 and from February 1947 to July 1968. The Veteran died in July 2002. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

This appeal was remanded in September 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The appellant alleges that the Veteran's cause of death (listed on the July 2002 death certificate as: hepatocellular carcinoma due to or as a consequence of chronic liver disease, decompensated) is either due to PTSD/alcoholism or "Agent Orange exposure" during service in Vietnam.

The prior remand asked for further information from Dr. N.O., who provided a positive nexus opinion for the Veteran in September 2011, nine years after his death in July 2002; she essentially stated the Veteran had posttraumatic stress disorder (PTSD) during his lifetime, which caused alcoholism that in turn caused chronic liver disease and hepatocellular carcinoma. However, Dr. N.O. did not establish how she had any personal knowledge regarding the facts of the case, to include how she knew the Veteran and/or the appellant (see August 2011 opinion and September 2015 Board remand).  After the last Board remand, no further information was received from the appellant and further information from Dr. N.O. could not be requested.  Therefore, the opinion, standing alone, is not sufficient for an award of service connection.  However, the Board does find that the August 2011 letter triggers the duty to obtain a VA medical opinion in this case. See 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Have an appropriate examiner review the file. The examiner should reference the following: a January 1968 SF 88/addendum to Report of Medical History (RMH) noting night sweats; the appellant's assertions; and a February 2002 VA record noting chronic alcohol abuse. 

The examiner should provide opinions with regard to the following: 

* From a review of the file, is it at least as likely as not that the Veteran had a psychiatric disability which was caused by service?

* Is it at least as likely as not that the Veteran's causes of death (including those listed on his death certificate) were due to or the result of any disease or injury in service? 

The examiner should provide a reason for this opinion. If the examiner is unable to answer any of the above questions without resorting to speculation, then reasons for the inability should be provided; including whether the inability is due to the limits of medical knowledge or the absence of specific records. 

2. Readjudicate the claim. If the determination remains adverse to the appellant, she should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

